DETAILED ACTION
This communication is in response to the application filed 11/18/21 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,227,095. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims being examined are generic to a sub-genus claimed in a conflicting patent.
Instant Application Claim 8 (and 1 and 15)
US 11,227,095 Claim 8 (and 1 and 15)
A computing device, comprising:
A computing device for automated dynamic document generation, comprising:
a memory storing:
a memory storing
(i) a common pool of objects having respective object identifiers,
(i) a common pool of objects each defining document content and having respective object identifiers,
(ii) a plurality of templates having respective template identifiers, each template containing, for each of a subset of the object identifiers, a local definition of a corresponding object from the common pool, and
(ii) a plurality of templates having respective template identifiers, each template containing a respective subset of the object identifiers and, for each object identifier in the subset, a local definition of a corresponding object from the common pool, and
(iii) a plurality of master templates having respective master template identifiers, each master template containing, for each of a further subset of the object identifiers, an associated string defining object retrieval behavior for the object identifier;
(iii) a plurality of master templates having respective master template identifiers, each master template containing a respective set of instructions, wherein each instruction includes one of the object identifiers, and an associated string defining object retrieval behavior for the object identifier;
a processor interconnected with the memory, the processor configured to:
a processor interconnected with the memory, the processor configured to:
establish a connection to a data source;
establish a connection to a data source;
detect, via the connection, initiation data including an active template identifier;
detect document initiation data in the data source including a selected one of the template identifiers;
responsive to the detection, retrieve an active master template identifier associated with the active template identifier;
responsive to the detection, retrieve a selected one of the master template identifiers associated with the selected template identifier;
for each of the further subset of object identifiers of the master template corresponding to the active master template identifier, retrieve an object from a source selected from either the common pool or a template corresponding to the active template identifier, according to the string; and
for each instruction in a set of instructions contained in the master template corresponding to the selected master template identifier, retrieve an object having the object identifier in the instruction, from a source selected from either the common pool or a template corresponding to the selected template identifier, according to the string; and
generate a document according to the retrieved objects
generate a document according to the retrieved objects.


Instant Application Claim 9 (and 2 and 16)
US 11,227,095 Claim 9 (and 2 and 16)
The computing device of claim 8, wherein at least one of the common pool of objects defines static document content
The computing device of claim 8, wherein at least one of the common pool of objects defines static document content.


Instant Application Claim 10 (and 3 and 17)
US 11,227,095 Claim 10 (and 3 and 17)
The computing device of claim 8, wherein at least one of the common pool of objects defines dynamic document content.
The computing device of claim 8, wherein at least one of the common pool of objects defines dynamic document content.


Instant Application Claim 11 (and 4 and 18)
US 11,227,095 Claim 11 (and 4 and 18)
The computing device of claim 10, wherein the dynamic document content includes a reference to the data source.
The computing device of claim 10, wherein the dynamic document content includes a reference to the data source.


Instant Application Claim 12 (and 5 and 19)
US 11,227,095 Claim 12 (and 5 and 19)
The computing device of claim 8, wherein the memory stores a mapping of template identifiers to master template identifiers; and 
The computing device of claim 8, wherein the memory stores a mapping of template identifiers to master template identifiers; and
wherein the processor is configured, to retrieve the active master template identifier, to retrieve the active master template identifier from the mapping according to the active template identifier.
wherein the processor is configured, to retrieve the selected master template identifier, to retrieve the selected master template identifier from the mapping according to the selected template identifier.


Instant Application Claim 13 (and 6 and 20)
US 11,227,095 Claim 13 (and 6 and 20)
The computing device of claim 8, wherein the memory stores behavioral data defining at least one of a format for the document and a transmission mechanism for the document.
The computing device of claim 8, wherein the memory stores behavioral data defining at least one of a format for the document and a transmission mechanism for the document.


Instant Application Claim 14 (and 7 and 20)
US 11,227,095 Claim 14 (and 7 and 20)
The computing device of claim 13, wherein the processor is further configured to: responsive to generating the document, transmit the document according to the transmission mechanism.
The computing device of claim 13, wherein the processor is further configured to: responsive to generating the document, transmit the document according to the transmission mechanism.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milton (US 2004/0205609 A1; published Oct. 14, 2004).
Regarding claim 8, Milton discloses [a] computing device, comprising: 
a memory storing: 
(i) a common pool of objects having respective object identifiers, (see paragraph 35, teaches content items with content type identifiers from the content database)
(ii) a plurality of templates having respective template identifiers, each template containing, for each of a subset of the object identifiers, a local definition of a corresponding object from the common pool, and (see paragraphs 36 (respective content items specified in association with a sub-template), 37 (sub-templates are named in the instance file)
(iii) a plurality of master templates having respective master template identifiers, each master template containing, for each of a further subset of the object identifiers, an associated string defining object retrieval behavior for the object identifier; (see paragraph 36 (template identifier associated with a template and the instance file also includes content item information that includes information for each of the content items listed therein))
a processor interconnected with the memory, the processor configured to: 
establish a connection to a data source; (see paragraph 34 (the generation of a request in the client which is received by the dispatcher))
detect, via the connection, initiation data including an active template identifier; (see paragraphs 34 (the request includes user information and one or more content request identifiers and other information as appropriate or necessary to the formation of a particular publication), 36 (the order factory processes the work order to produce an instance file that includes a template identifier))
responsive to the detection, retrieve an active master template identifier associated with the active template identifier; (see paragraphs 36 (instance file includes a template identifier), 37 (the layout engine examines the instance file and determines which template should be used for the document))
for each of the further subset of object identifiers of the master template corresponding to the active master template identifier, retrieve an object from a source selected from either the common pool or a template corresponding to the active template identifier, according to the string; and (see paragraphs 36 (instance file also includes content item information which includes information for each of the content items and also includes the respective content items specified in association with a sub-template), 37 (the layout engine also determines which content items to inset into the documents, the layout engine also identifies any sub-templates named in the instance file that are to be used in placing specified ones of the content items into the documents))
generate a document according to the retrieved objects (see paragraph 37 (the layout engine uses the information in the instance file as well as additional information from the template database and content database to create the output file to send to the client)).
Claims 1 and 15 are method and CRM claims corresponding to claim 8 and are similarly rejected.

Regarding claim 9, Milton discloses the invention of claim 8 as discussed above. Milton further discloses wherein at least one of the common pool of objects defines static document content (see paragraph 25 (the content items includes images and/or text)).
Claims 2 and 16 are method and CRM claims corresponding to claim 9 and are similarly rejected.

Regarding claim 10, Milton discloses the invention of claim 8 as discussed above. Milton further discloses wherein at least one of the common pool of objects defines dynamic document content (see paragraph 35 (the content items may comprise URIs, pointers, and/or file pathways)).
Claims 3 and 17 are method and CRM claims corresponding to claim 8 and are similarly rejected.

Regarding claim 11, Milton discloses the invention of claim 10 as discussed above. Milton further discloses wherein the dynamic document content includes a reference to the data source (see paragraph 35 (the content items may comprise URIs, pointers, and/or file pathways)).
Claims 4 and 18 are method and CRM claims corresponding to claim 8 and are similarly rejected.

Regarding claim 12, Milton discloses the invention of claim 8 as discussed above. Milton further discloses wherein the memory stores a mapping of template identifiers to master template identifiers; and (see paragraph 26 (the instance file includes call-outs or indications associated with the content items, and the templates with various sub-templates to be used))
wherein the processor is configured, to retrieve the active master template identifier, to retrieve the active master template identifier from the mapping according to the active template identifier (see paragraph 26 (the instance file is used to produce the publication output file)).
Claims 5 and 19 are method and CRM claims corresponding to claim 8 and are similarly rejected.

Regarding claim 13, Milton discloses the invention of claim 8 as discussed above. Milton further discloses wherein the memory stores behavioral data defining at least one of a format for the document and a transmission mechanism for the document (see paragraph 17 (the publication formatting logic is stored in the memory and is executable by the processor to generate a publication in digital form in a format that is recognizable by the presentation platform)).
Claims 6 and 20 are method and CRM claims corresponding to claim 8 and are similarly rejected.

Regarding claim 14, Milton discloses the invention of claim 13 as discussed above. Milton further discloses wherein the processor is further configured to: responsive to generating the document, transmit the document according to the transmission mechanism (see paragraph 17 (the publication formatting logic receives the request for a particular publication and then generates the publication in the desired digital format that is transmitted to a presentation platform such as on the client)).
Claims 7 and 20 are method and CRM claims corresponding to claim 8 and are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178